Name: Commission Regulation (EEC) No 1651/88 of 13 June 1988 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 6 . 88 Official Journal of the European Communities No L 147/71 COMMISSION REGULATION (EEC) No 1651/88 of 13 June 1988 fixing the amount of the subsidy on oil seeds Whereas, in the absence of the target price for the 1988/89 marketing year for colza and rape seed, the abatement of the subsidy from the system of maximum guaranteed quantities, the amount of the subsidy in the case of advance fixing for this period for colza, rape and sunflower seed has been obtainable only provisionally on the basis of the target price and the abatement of the subsidy for the marketing year 1987/88 ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative prices of the 1988/89 marketing year are known, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3994/87 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 887/88 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1 869/87 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the target price and the monthly increments in the target price for colza, rape and sunflower seed for the 1987/88 marketing year have been fixed in Council Regu ­ lations (EEC) No 1917/87 Q and (EEC) No 1918/87 (8) ; Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 4018/87 Q, as last amended by Regulation (EEC) No 1 584/88 (l0) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 4018/87 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (") shall be as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (12) shall be as shown in Annex III to this Regulation for sunflower seed harvested in Spain. 3. The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (13) for sunflower seed harvested and processed in Portugal is fixed in Annex III . 4. However, the amount of the subsidy in the case of advance fixing for the 1988/89 marketing year for colza, rape and sunflower will be confirmed or replaced as from 14 June 1988 to take into account the target price, and where appropriate, the effects of the application of the system of maximum guaranteed quantities for colza and rape seed. Article 2 (') OJ No 172, 30. 9. 1966, p. 3025/66. O OJ No L 377, 31 . 12. 1987, p. 30. (3) OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 88, 1 . 4. 1988, p. 6 . Is) OJ No L 167, 25. 7. 1972, p. 9 . ( «) OJ No L 176, 1 . 7 . 1987, p. 30 . f) OJ No L 183, 3 . 7. 1987, p. 14. (*) OJ No L 183, 3 . 7 . 1987, p. 16. 0 OJ No L 378 , 31 . 12. 1987, p. 27. ,0) OJ No L 141 , 8 . 6. 1988, p. 48 . This Regulation shall enter into force on 14 June 1988 . ( ») OJ No L 266, 28 . 9 . 1983, p. 1 . ( I2) OJ No L 53, 1 . 3 . 1986, p. 47. H OJ No L 183, 3 . 7. 1987, p. 18 . \ No L 147/72 Official Journal of the European Communities 14. 6. 88 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 June 1988 . For the Commission Frans ANDRIESSEN Vice-President ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) Current 6 1st period 7 (*) 2nd period 8 0 3rd period 9 (') 4th period 10 o 5th period ll (') 1 . Gross aids (ECU) : I  Spain 0,000 0,000 0,000 0,000 0,000 0,000  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 18,063 14,604 13,904 13,904 13,665 14,112 2. Final aids : \ \ (a) Seed harvested and processed in :  Federal Republic of Germany \ (DM) 44,59 34,94 33,32 33,47 32,91 34,42  Netherlands (Fl) 49,10 39,47 37,65 37,80 37,18 38,81  BLEU (Bfrs/Lfrs) 863,31 696,90 663,09 662,14 650,59 , 664,87  France (FF) 126,69 100,58 94,70 93,98 92,09 96,51  Denmark (Dkr) 154,25 123,85 117,60 117,60 115,47 116,70  Ireland ( £ Irl) 14,073 11,169 10,553 10,505 10,296 10,548  United Kingdom ( £) 9,788 7,456 6,931 6,931 6,752 6,859  Italy (Lit) 26 003 20 389 18 983 18 726 18 309 18 728  Greece (Dr) 1 023,23 533,02 358,15 340,13 294,81 285,29 (b) Seed harvested in Spain and \ II||\\ processed : \ ||Il  in Spain (Pta) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Pta) 2 743,14 2 209,64 2 099,70 2 080,46 2 043,37 2 068,13 (c) Seed harvested in Portugal and || li processed : Il Il III  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 3 474,30 2 859,40 2 720,98 2 697,20 2 651,38 2 659,31 (') Subject in the case of advance fixing for the 1988/89 marketing year to the adoption of prices and related measures for that marketing year. 14. 6. 88 Official Journal of the European Communities No L 147/73 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) l Current 1st period 2nd period 3rd period 4th period 5th period \ 6 7 0) 8 0 9 0 top) 11 0 1 . Gross aids (ECU) :  Spain 2,500 2,500 2,500 2,500 2,500 2,500  Portugal 2,500 2,500 2,500 2,500 2,500 2,'500  Other Member States 20,563 17,104 16,404 16,404 16,165 16,612 2. Final aids : - (a) Seed harvested and processed in :  Federal Republic of Germany (DM) 50,55 40,84 39,22 39,37' 38,81 40,32 .  Netherlands (Fl) 55,78 46,09 44,26 44,42 43,80 45,43  BLEU (Bfrs/Lfrs) 983,47 817,06 783,26 782,30 770,75 785,04  France (FF) 145,38 119,27 113,39 112,67 110,78 115,20  Denmark (Dkr) 176,14 ! 145,74 139,49 139,49 137,35 138,59  Ireland ( £ Irl) ' 16,152 13,247 12,631 12,583 12,374 12,627  United Kingdom ( £) 11,429 9,096 8,572 8,572 8,393 8,499  Italy (Lit) 29 996 24 382 22 975 22 719 22 302 22 720  Greece (Dr) 1 344,08 853,87 679,00 660,98 615,66 606,14 (b) Seed harvested in Spain and \ Il|| processed : Il1 Il  in Spain (Pta) 385,53 385,53 385,53 385,53 385,53 385,53 .  in another Member State (Pta) 3 128,67 2 595,17 2 485,23 2 466,00 2 428,90 2 453,66 (c) Seed harvested in Portugal and IlIl processed : \\  in Portugal (Esc) 429,31 429,31 42931 429,31 429,31 429,31 .  in another Member State (Esc) 3 903,62 3 288,71 3 150,29 3 126,51 3 080,70 3 088,62 ( l) Subject in the case of advance fixing for the 1988/89 marketing year to the adoption of prices and related measures for that marketing year. No L 147/74 Official Journal of the European Communities 14. 6. 88 ANNEX III Aids to sunflower seed (amounts per 100 kilograms) Current 6 1st period 7 2nd period 8 0 3rd period 9 (') 4th period 10 (') 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 3,440 0,000 27,291 3,440 0,000 26,996 3,440 0,000 23,538 3,440 0,000 23,538 3,440 0,000 23,390 2. Final aids : I I (a) Seed harvested and processed in (2) : \  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 66,76 73,86 1 306,33 194,78 234,62 21,643 15,620 40 433 2 067,45 66,08 73,08 1 292,08 192,46 231,99 21,385 15,399 39 921 2 005,19 56,10 63,20 1 125,84 166,14 201,69 18,500 13,117 34 168 1 506,05 56,25 63,36 1 124,82 165,38 201,69 18,449 13,117 33 896 1 486,91 55,91 62,98 1 117,67 164,21 200,37 18,319 13,006 33 638 1 458,85 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 530,49 2 977,35 530,49 2 931,82 530,49 2 396,46 530,49 2 375,56 530,49 2 352,59 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 0,00 5 402,07 5 245,71 0,00 5 334,89 5 180,48 0,00 4 714,95 4 578,48 0,00 4 689,03 4 553,31 0,00 4 659,81 4 524,94 3 . Compensatory aids :  in Spain (Pta) 2 925,56 2 877,83 2 344,67 2 323,77 2 297,49 4. Special aid :  in Portugal (Esc) 5 245,71 5 180,48 4 578,48 4 553,31 4 524,94 (') Subject in the case of advance fixing for the 1988/89 marketing year to the adoption of prices and related measures for that marketing year. 0 For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0298070 . * ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) I Current 1st period 2nd period 3rd period 4th period 5th period \ 6 7 8 9 10 11 DM 2,075890 2,071430 2,066950 2,062700 2,062700 2,050300 Fl 2,329230 2,325360 2,321590 2,317690 2,317690 2,306060 Bfrs/Lfrs 43,400000 43,399400 43,397700 43,389300 43,389300 43,367000 FF 7,016760 7,026060 7,035130 7,043450 7,043450 7,067870 Dkr 7,906670 7,924070 7,939590 7,953480 7,953480 7,997720 £Irl 0,775990 0,776707 0,777456 0,778082 0,778082 0,779896 £ 0,666257 0,667572 0,668832 0,670117 0,670117 0,674244 Lit 1 543,80 1 549,01 1 554,66 1 560,50 1 560,50 1 576,16 Dr 165,68400 166,84400 168,11500 169,44500 169,44500 174,48500 Esc 169,69900 170,47700 171,17300 172,33700 172,33700 174,80600 Pta 137,17200 137,61800 138,05800 138,45800 138,45800 139,70200